Name: Council Regulation (EU) NoÃ 269/2011 of 21Ã March 2011 amending Regulation (EU) NoÃ 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea
 Type: Regulation
 Subject Matter: international affairs;  Africa;  defence;  information and information processing;  civil law;  international trade
 Date Published: nan

 22.3.2011 EN Official Journal of the European Union L 76/1 COUNCIL REGULATION (EU) No 269/2011 of 21 March 2011 amending Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/169/CFSP of 21 March 2011 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 1284/2009 (2) imposed certain restrictive measures in respect of the Republic of Guinea, in accordance with Common Position 2009/788/CFSP (3) (later replaced by Decision 2010/638/CFSP (4)), in response to the violent crackdown by security forces on political demonstrators in Conakry on 28 September 2009. (2) On 21 March 2011, by Decision 2011/169/CFSP, the Council decided that the restrictive measures imposed in respect of the Republic of Guinea should be amended in light of the political situation and of the Report of the International Commission of Inquiry mandated to establish the facts and circumstances of the events of 28 September 2009 in Guinea. (3) Regulation (EU) No 1284/2009, as amended by this Regulation, respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial and the right to the protection of personal data. Regulation (EU) No 1284/2009 should be applied in accordance with those rights and principles. (4) The power to amend the list in Annex II to Regulation (EU) No 1284/2009 should be exercised by the Council, in view of the political situation in the Republic of Guinea, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2010/638/CFSP. (5) The procedure for amending the list in Annex II to Regulation (EU) No 1284/2009 should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication. (7) Regulation (EU) No 1284/2009 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1284/2009 is hereby amended as follows: 1. Article 6(3) is replaced by the following: 3. Annex II shall consist of the persons identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in the Republic of Guinea, and natural or legal persons, entities or bodies associated with them, as designated by the Council in accordance with Article 4(1) of Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (5). 2. Article 15 is replaced by the following: Article 15 The Commission shall be empowered to amend Annex III on the basis of information supplied by Member States.; 3. the following Article is inserted: Article 15a 1. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 6(1), it shall amend Annex II accordingly. 2. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 4. The list in Annex II shall be reviewed at regular intervals and at least every 12 months.; 4. Annex II is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2011. For the Council The President C. ASHTON (1) See page 59 of this Official Journal. (2) OJ L 346, 23.12.2009, p. 26. (3) Council Common Position 2009/788/CFSP of 27 October 2009 concerning restrictive measures against the Republic of Guinea (OJ L 281, 28.10.2009, p. 7). (4) Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (OJ L 280, 26.10.2010, p. 10). (5) OJ L 280, 26.10.2010, p. 10.; ANNEX ANNEX II List of natural and legal persons, entities or bodies referred to in Article 6(3) Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number, etc.) Reasons 1. Captain Moussa Dadis CAMARA d.o.b: 01.01.64 or 29.12.68 Pass: R0001318 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 2. Commandant Moussa TiÃ ©gboro CAMARA d.o.b: 01.01.68 Pass: 7190 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 3. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b: 26.02.57 Pass: 13683 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 4. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 5. Lieutenant Jean-Claude PIVI (alias Coplan) d.o.b: 01.01.60 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea.